Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner’s amendment was necessary to correct typographical error and based on the correct claim language presented on Pages 9-10 (see Claim 1, lines 14-15) of the applicant’s remarks filed on July 18, 2022.
The application has been amended as follows: 
Claim 1 is amended to read as follows:

1. (Currently Amended) A plasma processing apparatus comprising: 
a plasma processing chamber; 
an electrostatic chuck disposed in the plasma processing chamber; 
an annular member disposed on the electrostatic chuck to surround a substrate on the electrostatic chuck; 
first and second electrostatic electrodes disposed in the electrostatic chuck and configured to attract the annular member to the electrostatic chuck; 
at least one DC power source connected to at least one of the first and second electrostatic electrodes; and 
a controller configured to control the at least one DC power source so that 
during a first period, a first voltage having a positive polarity is applied to the first electrostatic electrode and a second voltage having a negative polarity is applied to the second electrostatic electrode, and 
during a second period, [[of]] the first voltage is applied to the first and second electrostatic electrodes.

Examiner’s Statement of Reasons for Allowance
1.	Claims 1-18 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended claims to further clarify and distinctly recite the inventive feature, and to place the application in condition for allowance.	
Regarding amended Claim 1, Koshimizu discloses a plasma processing apparatus (Figures 1-20) comprising: 
a plasma processing chamber (10, Figures 1-2); 
an electrostatic chuck (comprising 38, 46, 12, Figures 1-2, 17-20 and corresponding element/s in other Figures) disposed in the plasma processing chamber (38, 46, 12 disposed in 10); 
an annular member (36 comprising 36A,36B, Figures 1-2, 17-20) disposed on the electrostatic chuck to surround a substrate on the electrostatic chuck (36 surrounds wafer W); 
first and second electrostatic electrodes (electrodes comprising 46A, 46B, Figure 20) disposed in the electrostatic chuck and disposed below the annular member (46A, 46B disposed in 12 and below 36, Figure 20); 
at least one DC power source (40 comprising 40A, 40B, Figures 1-2, 19-20) connected to at least one of the first and second electrostatic electrodes (40A, 40B connected to 46A, 46B respectively, Figure 20); and 
a controller (66, Figures 1-2, Figure 20 is partial view and does not show the controller) configured to control the at least one DC power source (Figures 19-20, Paragraphs 134-135) so that 
during a first period, a grounding potential is applied to the first electrostatic electrode and the second electrostatic electrode (a first period t0-t1, Figures 19A, 19B, heating load potential/ground potential as shown in the schematics in Figure 4, Paragraph 130), and 
during a second period, the first voltage is applied to the first and second electrostatic electrodes (comprising period starting from tc to ,t2,t3, Figures 19A, 19B, Paragraph 129, DC voltage/potential difference applied to the electrodes 46A, 46B provides the electrostatic adsorptive force to the to attract the focus ring to the electrostatic chuck, Paragraphs 60).
Koshimizu does not disclose that during the first period, a first voltage having a positive polarity is applied to the electrostatic electrode and a second voltage having a negative polarity is applied to the second electrostatic electrode, in combination with the other recited elements of the plasma processing apparatus of Claim 1 (see also Applicant’s arguments, on Pages 10-11 of the Remarks), therefore allowable. Claims 2-8 depend from Claim 1.

Regarding amended Claim 12, Koshimizu discloses a substrate support for use in a plasma processing apparatus (Figures 1-20), comprising: 
an electrostatic chuck (comprising 12, Figures 1-2, 17-20 and corresponding element/s in other Figures); 
an annular member (36 comprising 36A,36B, Figures 1-2, 17-20) disposed on the electrostatic chuck to surround a substrate on the electrostatic chuck (36 surrounds wafer W); and
first and second electrostatic electrodes (electrodes comprising 46A, 46B, Figure 20) disposed in the electrostatic chuck and configured to attract the annular member to the electrostatic chuck (46A, 46B disposed in 12 and below 36, Figure 20, DC voltage/potential difference applied to the electrodes 46A, 46B provides the electrostatic adsorptive force to the to attract the focus ring to the electrostatic chuck, Paragraphs 60, Paragraph 134, “example of FIG. 20, the inner and outer focus rings 36A and 36B are mounted on the susceptor 12 via inner and outer peripheral electrostatic chucks 46A and 46B that are independent of each other, respectively. Also in this case, the outer focus ring 36B is included in the focus ring heating load 92, whereas the inner focus ring 36A is independent of the focus ring heating load 92”), 
during a first period, a grounding potential is applied to the first electrostatic electrode and the second electrostatic electrode (a first period t0-t1, Figures 19A, 19B, heating load potential/ground potential as shown in the schematics in Figure 4, Paragraph 130), and 
during a second period, the first voltage is applied to the first and second electrostatic electrodes (comprising period starting from tc to ,t2,t3, Figures 19A, 19B, Paragraph 129, DC voltage/potential difference applied to the electrodes 46A, 46B provides the electrostatic adsorptive force to the to attract the focus ring to the electrostatic chuck, Paragraphs 60).
Koshimizu does not disclose the first electrostatic electrode having the first potential during the first period and the second period, the first potential having a positive polarity, the second electrostatic electrode having the second potential during the first period and the first potential during the second period, and the second potential having a negative polarity, in combination with the other recited elements of the substrate support of Claim 12 (see also Applicant’s arguments, on Page 10-12 of the Remarks), therefore allowable. Claims 13-16 depend from Claim 12. 
Regarding Claim 17, Koshimizu discloses a plasma processing apparatus (Figures 1-20), comprising: 
a plasma processing chamber (10, Figures 1-2); 
an electrostatic chuck (comprising 12, Figures 1-2, 17-20 and corresponding element/s in other Figures); 
an annular member (36 comprising 36A,36B, Figures 1-2, 17-20) disposed on the electrostatic chuck to surround a substrate on the electrostatic chuck (36 surrounds wafer W); and
first and second electrostatic electrodes (electrodes comprising 46A, 46B, Figure 20) disposed in the electrostatic chuck and disposed below the annular member (46A, 46B disposed in 12 and below 36, Figure 20) 
a first DC source configured to apply a first voltage to the first electrostatic electrode during a second period, the first voltage having a positive polarity (40A connected to 46A via switch 42A, Figure 20, Paragraph 129); and a second DC source configured to apply a second voltage to the second electrostatic electrode during the second period, the first voltage having the positive polarity (40B connected to 46B via switch 42B, Figure 20).
and a second DC power source connected to the second electrostatic electrode,
Koshimizu also discloses a ground potential being applied to both the first and the second electrostatic electrodes during a first period (a first period t0-t1, Figures 19A, 19B, heating load potential/ground potential as shown in the schematics in Figure 4, Paragraph 130). 
Koshimizu does not disclose the first voltage being applied to the first electrostatic electrode during the first period and the second voltage being applied to the second electrostatic electrode during the first period and the first voltage being applied to the second electrostatic electrode during the second period, the second voltage having a negative polarity, in combination with the other recited elements of the plasma processing apparatus of Claim 17 (see also Applicant’s arguments, on Page 10-12 of the Remarks), therefore allowable. Claim 18 depends from Claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 7/29/2022